Citation Nr: 9915039	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-10 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This appeal arose from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claim of 
entitlement to service connection for PTSD.

Initially, the veteran contended that he should be awarded a 
permanent and total disability rating for pension purposes.  
On his Appeal to the Board of Veterans' Appeals (VA Form 1-9) 
dated in July 1998, the veteran indicated that he was only 
appealing the issue of entitlement to service connection for 
PTSD.  Hence, the Board has no jurisdiction over the issue of 
entitlement to a permanent and total rating for pension 
purposes and that matter will not be addressed further 
herein.  


FINDING OF FACT

There is no current clear diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will initially 
review the relevant law and regulations.  The factual 
background of this case will then be described.  The Board 
will then analyze the claim and render a decision.

Relevant law and regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.


Factual background

The veteran was assigned to Vietnam from December 1968 to 
December 1969.  During that time, his military occupational 
specialty (MOS) was 76A10, supply clerk.  In July 1995, he 
completed a comprehensive military history.  He stated he 
worked in supply, and on convoys.  Convoys, he indicated, 
were the only type of operations in which he was involved.  
He reported two friends who were killed in Vietnam, but 
indicated that they were killed before he got to Vietnam.  
His duty station, he indicated, was Cam Ranh Bay, and that it 
was mortared once while he was there.  He indicated that he 
never really saw the enemy except when they tried to get into 
the camp or were dead.  

The veteran's service medical records include a psychiatric 
evaluation in November 1969, which was caused by his poor 
performance and discipline record, including six Article 
15's.  A pre-service history of disciplinary problems in 
school and run-ins with the law was noted by the examiner.  
The examiner found no evidence of psychosis or neurosis.  The 
diagnosis was passive-aggressive reaction.

According to a June 1976 VA psychiatric examination, the 
veteran was initially hospitalized at a VA facility in May 
1976.  The veteran evidently informed the examiner that he 
did not have significant difficulty during his military 
service.  Vietnam was not mentioned.  The examiner's 
diagnosis was schizophrenic reaction.

Of record are reports of outpatient treatment afforded the 
veteran for a number of complaints.  The assessment when he 
was seen in July 1995 was questionable psychosis.  A social 
work service note the next day indicated that the veteran was 
seeking outpatient treatment for an alcohol problem and 
marital problems, and was not in need of hospitalization at 
that time.  A combat history was reported when the veteran 
was seen at the end of July 1995.  The assessment included 
PTSD with psychotic features; alcohol dependence; marijuana 
abuse; cocaine dependence (in remission); marital conflict; 
and nicotine dependence. When he was seen in August 1995, a 
similar assessment was made.  On treatment in August 1995 and 
May 1996, the diagnoses included alcohol abuse.  The 
assessment, when he was seen in May 1996, was rule out 
psychosis versus PTSD.  In April 1997, the assessment was 
alcohol dependence.  Subsequent reports of treatment for 
alcohol dependence are of record.  

Of record are reports of private medical treatment afforded 
the veteran, principally for physical disabilities.  In an 
October 1996 note, the impression included alcohol abuse.  

A VA examination of the veteran in October 1997.  Reference 
was made to the veteran's statement of military history, and 
the examiner particularly noted that the veteran did not 
speak of incidents such as the mortaring with a sense of 
horror, helplessness or intense fear.  It was noted that the 
veteran had stopped working in 1996 due to a dislocated disc 
in his back.  He complained of nightmares of people trying to 
get him, but none of the dreams was combat related.  He could 
not sleep unless he drank alcohol, because voices kept him 
awake.  However, the voices stopped when he stopped drinking 
alcohol.  He denied symptoms of depression or suicidal 
ideation, but believed that people could read his thoughts.  
On examination, he was mildly disheveled, energetic and 
maintained good eye contact.  His speech was normal in rate, 
rhythm and volume.  Thought processes were coherent, 
illogical [sic] and goal directed.  Thought content was 
positive for paranoid delusions and thought broadcasting, but 
negative for current auditory or visual hallucinations.  Mood 
was euthymic, and his affect was mobile and congruent.  The 
diagnoses were alcohol dependence; marijuana and cocaine 
abuse; heroin abuse in sustained full remission; and 
substance induced psychotic disorder with multiple substances 
with delusions and hallucinations.  There was no evidence 
under any of the criteria for PTSD.  The veteran's basis for 
believing that he had PTSD seemed to be his perception that 
his problems began after leaving the military.  The examiner 
believed that the veteran's problems were primarily substance 
related.  


Analysis

Before undertaking its analysis, the Board initially observes 
that service connection for a mental disorder was denied in 
an August 1976 rating action, on the basis that there was no 
evidence of a nervous disorder during the veteran's period of 
service, and that a passive aggressive reaction identified 
during service was a constitutional or developmental 
abnormality and hence not a disability under the law.  In a 
July 1981 rating action, the RO found that the veteran did 
not present new and material evidence to reopen a claim for 
service connection.  A similar conclusion was reached in a 
November 1983 rating action.  

The veteran's claim for service connection for PTSD was 
received in April 1997.  In an October 1997 rating decision, 
the RO denied the veteran's claim of entitlement to PTSD as 
not being well grounded.  This appeal followed.  Since the RO 
decided the issue based on the issue of well groundedness of 
the claim, rather than on the finality of the previous RO 
decisions which denied entitlement to service connection for 
a psychiatric disorder, the Board will do likewise.  The 
Board notes that the RO's consideration of the well 
groundedness of the claim in essence concedes that new and 
material evidence sufficient to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disability has been submitted.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 20.1103.
The RO's dispensing with a finality/new and material evidence 
analysis obviously resulted in no prejudice to the veteran, 
since such was to the benefit of the veteran.  The Board also 
noted that a new and material evidence determination involves 
a lower threshold than does a well groundedness 
determination.  See Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

Turning to the merits of the claim, in Cohen v. Brown, 10 
Vet. App. 128 (1997), the U.S. Court of Appeals for Veterans 
Claims (Court) discussed the three requisite elements for 
eligibility for service connection for PTSD:  (1) A current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996); see also VA 
ADJUDICATION PROCEDURE MANUAL, M21-1 (MANUAL M21-1), Part VI, para. 
7.46 (Oct. 11, 1995).  With regard to the first element, the 
Court stated that a "clear diagnosis" should be an 
"unequivocal" one.  

A review of the findings on examination and treatment 
indicates that there is no clear diagnosis of PTSD.  On 
outpatient treatment, the diagnosis has principally been 
substance abuse.  On one occasion, the diagnosis was rule out 
PTSD, but such a conclusion is by its own terms not 
unequivocal in nature.  

In order to clarify the record, a VA psychiatric examination 
was scheduled, the results of which have been reported in 
detail above.  The examiner specifically noted that the 
veteran's claims folder was available and had been reviewed 
by him.  After what appears to be a thorough examination, the 
examiner concluded that the veteran's symptomatology did not 
support a diagnosis of PTSD.  The veteran's problems were 
instead ascribed by the examiner to substance abuse.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  So it is in this 
case.

In short, in the absence of a current, clear medical 
diagnosis of PTSD, the Board concludes that the veteran's 
claim for service connection for this disorder is not 
plausible.  See Cohen and Rabideau, supra.  In the absence of 
a well grounded claim, the veteran's appeal must be denied.  

Additional Matters

In an April 1999 informal hearing presentation, the veteran's 
accredited representative in essence conceded that there was 
no current, clear diagnosis of PTSD and stated "[a]t this 
time the only recourse is to reguest [sic] that the Board 
remand the case in order to afford the veteran a complete 
comprehensive psychiatric . . .examination."

The Board notes that if a claim is not well grounded, as 
here, there is no duty on the part of VA to assist the 
veteran in developing his claim.  Moreover, the duty to 
assist as interpreted by the Court is circumscribed and 
appears to apply to evidence which may exist and which has 
not been obtained.  See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994).  By way of contrast, the veteran's 
representative in this case wishes VA to provide evidence 
which admittedly does not now exist.  As the Court has 
stated: "The VA's . . . . 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Board further notes that VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This depends on 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See 38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
Here, the RO adequately fulfilled its obligation under 
38 U.S.C.A. § 5103(a) in the Statement of the Case issued in 
May 1998, which specifically advised the veteran that the 
evidence did not show a clear diagnosis of PTSD.  Through 
this decision, the Board is further informing the veteran of 
the kind of evidence which is needed to make his claim well 
grounded.



ORDER

A well grounded claim not having been submitted, service 
connection for PTSD is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

